Name: Commission Regulation (EC) No 279/2004 of 17 February 2004 providing for a further allocation of import rights under Regulation (EC) No 977/2003 for young male bovine animals for fattening
 Type: Regulation
 Subject Matter: means of agricultural production;  tariff policy;  trade
 Date Published: nan

 Avis juridique important|32004R0279Commission Regulation (EC) No 279/2004 of 17 February 2004 providing for a further allocation of import rights under Regulation (EC) No 977/2003 for young male bovine animals for fattening Official Journal L 047 , 18/02/2004 P. 0025 - 0025Commission Regulation (EC) No 279/2004of 17 February 2004providing for a further allocation of import rights under Regulation (EC) No 977/2003 for young male bovine animals for fatteningTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 977/2003 of 6 June 2003 opening and providing for the administration of an import tariff quota for young male bovine animals for fattening (1 July 2003 to 30 June 2004)(1), and in particular Article 9(3) thereof,Whereas:Article 1 of Regulation (EC) No 977/2003 provides for the opening for the period 1 July 2003 to 30 June 2004 of a tariff quota of 169000 young male bovine animals of a weight not exceeding 300 kilograms and intended for fattening. Article 9 of that Regulation provides for a further allocation of quantities not covered by import licence applications by 6 February 2004,HAS ADOPTED THIS REGULATION:Article 1The quantities referred to in Article 9(1) of Regulation (EC) No 977/2003 shall be 11565 head.Article 2This Regulation shall enter into force on 18 February 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 February 2004.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 141, 7.6.2003, p. 5.